Exhibit 10.12
SECOND AMENDMENT TO OFFICE LEASE AGREEMENT
     THIS SECOND AMENDMENT TO OFFICE LEASE AGREEMENT (this “Second Amendment”)
is made and entered into as of the 2nd day of December, 2008, by and between
WASHINGTON TELEVISION CENTER LLC, a District of Columbia limited liability
company (“Landlord”) and BLACKBOARD INC., a Delaware corporation (“Tenant”).
RECITALS
     A. Pursuant to that certain Office Lease Agreement dated as of December 15,
2006 (the “Original Lease”), as modified by that certain First Amendment to
Office Lease Agreement dated as of June 5, 2007 (as modified, the “Lease”),
Landlord has leased to Tenant certain space consisting of approximately One
Hundred Eleven Thousand Eight Hundred Ninety-Five (111,895) square feet of
rentable area on the first (1st), sixth (6th), seventh (7th) and eighth (8th)
floors in the office building located at 650 Massachusetts Avenue, NW,
Washington, D.C. 20001, as more particularly described in the Lease (the
“Premises”).
     B. Landlord and Tenant desire to further amend the Lease as set forth in
this Second Amendment to expand the Premises to include the Fifth Floor
Expansion Space (as defined below), pursuant to the terms and conditions set
forth herein.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant, intending to
be legally bound, do hereby agree as follows:
     1. Defined Terms.  All defined terms herein shall have the meaning given to
such term in the Lease, unless specifically defined herein.
     2. Incorporation of Recitals.  The foregoing recitals are incorporated by
reference into this Second Amendment as if set forth in this Section 2 in full.
     3. Fifth Floor Expansion Space.  Tenant hereby leases from Landlord, and
Landlord hereby leases to Tenant, approximately Seventeen Thousand One Hundred
Seventy- Three (17,173) rentable square feet on the fifth (5th) floor of the
Building as further identified on Exhibit A attached hereto (the “Fifth Floor
Expansion Space”) for the Fifth Floor Expansion Space Lease Term (as defined
below).
     4. Fifth Floor Expansion Space Lease Term. The lease term of the Fifth
Floor Expansion Space shall commence on the earlier of (a) the date Tenant
commences conducting business operations in any material portion of the Fifth
Floor Expansion Space, or (b) October 1, 2009 (the earlier of (a) or (b), the
“Fifth Floor Expansion Space Commencement Date”), and shall be coterminous with
Lease Term, including any renewal or extension periods contemplated thereunder
(the “Fifth Floor Expansion Space Lease Term”).

 



--------------------------------------------------------------------------------



 



     5. Fifth Floor Expansion Space Base Rent. Annual Base Rent for the Fifth
Floor Expansion Space shall be equal to the product of (a) the Fifth Floor
Expansion Space Base Rent Per Rentable Square Foot (as shown in the chart below)
in effect during the applicable Fifth Floor Expansion Space Lease Year (defined
below), and (b) the number of square feet in the Fifth Floor Expansion Space.
With respect to the Fifth Floor Expansion Space, the term “Fifth Floor Expansion
Space Lease Year” means, as applicable, a period of twelve (12) consecutive
months commencing on the Fifth Floor Expansion Space Commencement Date, and each
successive twelve (12) month period thereafter; provided, however, that if the
Fifth Floor Expansion Space Commencement Date is not the first day of a month,
then the second Fifth Floor Expansion Space Lease Year shall commence on the
first day of the month after the month in which the Fifth Floor Expansion Space
Lease Commencement Date occurs, and the Base Rent for any partial additional
month during either the first or last Fifth Floor Expansion Space Lease Year
will be the Monthly Base Rent in effect for the first or last, as applicable,
Fifth Floor Expansion Space Lease Year prorated based on the actual number of
days in such month. Landlord and Tenant acknowledge that the Fifth Floor
Expansion Space Lease Years do not coincide with the “Lease Years” under the
Original Lease.

                          Fifth Floor             Expansion   Fifth Floor
Expansion   Annual Fifth   Monthly Fifth Floor    Space   Space Base Rent Per  
Floor Expansion   Expansion Space Lease Year   Rentable Square Foot   Space Base
Rent   Base Rent
1
  $ 47.00     $ 807,131.00     $ 67,260.92  
2
  $ 47.94     $ 823,274.00     $ 68,606.14  
3
  $ 48.90     $ 839,760.00     $ 69,979.98  
4
  $ 49.88     $ 856,589.00     $ 71,382.44  
5
  $ 51.38     $ 882,349.00     $ 73,529.06  
6
  $ 52.41     $ 900,037.00     $ 75,003.08  
7
  $ 53.46     $ 918,069.00     $ 76,505.72  
8
  $ 54.53     $ 936,444.00     $ 78,036.97  
9
  $ 55.62     $ 955,162.00     $ 79,596.86  
10
  $ 56.73       N/A     $ 81,185.36  

The term “Base Rent” includes the Annual Fifth Floor Expansion Space Base Rent,
and with respect to the third sentence of Section 4.1(a) of the Original Lease,
the term “Monthly Base Rent” includes the Monthly Fifth Floor Expansion Space
Base Rent, and the term “Lease Year” includes the term Fifth Floor Expansion
Space Lease Year. Landlord and Tenant agree that the number of rentable square
feet in the Fifth Floor Expansion Space is Seventeen Thousand One Hundred
Seventy-Three (17,173) and not subject to remeasurement. Landlord and Tenant
agree that the abatement of Monthly Base Rent set forth in the first (1st)
sentence of Section 4.1(b) of the Lease is not applicable to the Fifth Floor
Expansion Space Base Rent payable under the terms of this Second Amendment.
     6. Fifth Floor Expansion Space Security Deposit and Prepaid Rent.
          (a) Within thirty (30) days after the date of execution of this Second
Amendment by Landlord and Tenant, Tenant shall deliver to Landlord a security
deposit in the

2



--------------------------------------------------------------------------------



 



amount of Four Hundred Three Thousand Five Hundred Sixty-Five Dollars and Fifty
Cents ($403,565.50) (the “Fifth Floor Expansion Space Security Deposit”)
pursuant to the terms of Article VI of the Lease and as a condition to
Landlord’s obligation to pay amounts to Tenant in accordance with Section 9 of
this Second Amendment. Tenant shall be permitted to provide such security
deposit in the form of a letter of credit pursuant to the terms of Article VI of
the Lease, or in the alternative, Tenant may replace the letter of credit
currently held by Landlord with a new letter of credit which includes the Fifth
Floor Expansion Space Security Deposit. Provided Landlord has received such
replacement letter of credit, Landlord agrees to return such initial letter of
credit to Tenant promptly upon Tenant’s request. For the purpose of the Lease,
the Fifth Floor Expansion Space Security Deposit shall be deemed to be part of
and included within the term “Security Deposit” and shall be subject to the
provisions of Article VI of the Lease, including, but not limited to, the
provisions of Section 6.1 (c) thereof regarding Tenant’s right to reduce the
Security Deposit; provided, however, with respect to any burn down of the Fifth
Floor Expansion Space Security Deposit in accordance with the terms of
Section 6.1(c), the term “Lease Year” therein shall mean the Fifth Floor
Expansion Space Base Year and the term “Security Deposit” therein shall mean the
Fifth Floor Expansion Space Security Deposit (i.e., the burn down of the Fifth
Floor Expansion Space Security Deposit shall commence on the first day of the
second Fifth Floor Expansion Space Lease Year).
          (b) Notwithstanding anything to the contrary, in no event will the
Security Deposit (whether pursuant to Section 6.1(c) of the Lease or otherwise)
be reduced below the amount of Twenty-Five Thousand Dollars ($25,000.00) until
the Staircase Restoration Obligation (defined below) is satisfied. Nothing in
this Section 6(b) will be deemed or construed to limit the cost of the Staircase
Restoration Obligation to the sum of Twenty-Five Thousand Dollars ($25,000.00).
          (c) Within five (5) business days after the date of execution of this
Second Amendment by Landlord and Tenant, Tenant shall deliver to Landlord an
amount equal to the first two (2) monthly installments of Fifth Floor Expansion
Space Base Rent (i.e., $134,521.84), which amount shall be applicable toward and
applied against Tenant’s Fifth Floor Expansion Space Base Rent obligations first
due under this Second Amendment.
     7. Operating Expenses and Real Estate Taxes. Commencing on the first (1st)
day of the second Fifth Floor Expansion Space Lease Year, Tenant shall pay (in
accordance with the process generally set forth in Section 5.1(e) of the Lease),
as additional rent for the Fifth Floor Expansion Space, (i) Tenant’s
proportionate share (with respect to the Fifth Floor Expansion Space only) of
the amount by which Operating Expenses incurred by Landlord for each calendar
year falling entirely or partly within the Fifth Floor Expansion Space Lease
Term exceed the Fifth Floor Expansion Space Base Year Operating Expenses
(hereinafter defined) incurred by Landlord during the twelve (12) month period
commencing January 1, 2009, and ending December 31, 2009 (the “Fifth Floor
Expansion Space Base Year”), and (ii) Tenant’s proportionate share (with respect
to the Fifth Floor Expansion Space only) of the amount by which Real Estate
Taxes for each calendar year falling entirely or partly within the Fifth Floor
Expansion Space Lease Term exceed the Fifth Floor Expansion Space Base Year Real
Estate Taxes (hereinafter defined) incurred by Landlord during the Fifth Floor
Expansion Space Base Year. For the purpose of this Second Amendment, the term
“Fifth Floor Expansion Space Base Year Operating Expenses” means the Operating
expenses incurred by Landlord during

3



--------------------------------------------------------------------------------



 



the Fifth Floor Expansion Space Base Year and the term “Fifth Floor Expansion
Space Base Year Real Estate Taxes” means the Real Estate Taxes incurred by
Landlord during the Fifth Floor Expansion Space Base Year. Landlord and Tenant
acknowledge that the “Base Year” for the “Premises” under the Original Lease is
different than the “Base Year” for the Fifth Floor Expansion space. To the
extent that the aggregate of the Operating Expenses and Real Estate Taxes (for
the Fifth Floor Expansion Space only) for any calendar year are less than the
aggregate of the Fifth Floor Expansion Space Base Year Operating Expenses and
Fifth Floor Expansion Space Base Year Real Estate Taxes, then Tenant shall only
be responsible for the net increase over the aggregate of the Fifth Floor
Expansion Space Base Year Operating Expenses and the Fifth Floor Expansion Space
Base Year Real Estate Taxes after deducting the amount of such reduction from
the Fifth Floor Expansion Space Base Year Operating Expenses and/or Fifth Floor
Expansion Space Base Year Real Estate Taxes (as applicable); provided, however,
in no event will the netting-out of increase in taxes and expenses pursuant to
this sentence result in a credit or reimbursement to Tenant.
     8. Condition of Fifth Floor Expansion Space. Tenant agrees to lease the
Fifth Floor Expansion Space in its “as-is” condition; provided, that Landlord
shall be responsible for demising the Fifth Floor Expansion Space at Landlord’s
sole cost and expense. Notwithstanding the foregoing terms of this Section 8,
Landlord shall, prior to May 1, 2009, complete the following: (i) replace all
missing ceiling tiles and carpet tiles in the Fifth Floor Expansion Space, which
replacement tiles may come from Landlord’s storage, provided that such
replacement tiles are reasonably clean and consistent in appearance with the
ceiling tiles and carpet tiles existing in the Fifth Floor Expansion Space,
(ii) replace all window blinds with the type and style of meccho shades
currently located in Tenant’s Premises on the sixth (6th), seventh (7th) and
eighth (8th) floors of the Building, (iii) refurbish the perimeter heat pump
units applicable to the Fifth Floor Expansion Space, (iv) perform a general
cleaning of the Fifth Floor Expansion Space, (v) with respect to the Fifth Floor
Expansion Space, ensure that the light fixtures, thermofusers and thermostats
are in working order including replacement of ballasts as needed, and
(vi) perform HVAC balancing of the Fifth Floor Expansion Space.
     9. Tenant Improvements.
          (a) Tenant Work; Improvement Allowance. Tenant shall, in accordance
with the applicable terms of the Lease (including, without limitation, the
applicable terms of Exhibit B thereof), perform, and/or cause to be performed,
the design and construction of the initial tenant-improvements in Fifth Floor
Expansion Space (the “Fifth Floor Expansion Space Tenant Work”), at Tenant’s
cost and expense. Notwithstanding the foregoing terms of this Section 9(a),
provided no Event of Default exists on the part of Tenant under the Lease,
Landlord shall grant Tenant an allowance (the “Fifth Floor Expansion Space
Improvements Allowance”) in the amount of Four Hundred Sixty Thousand Eight
Hundred Eight and 82/100ths Dollars ($460,808.82), to be applied to the cost of
the Fifth Floor Expansion Space Tenant Work; provided, however, that Tenant must
apply the Fifth Floor Expansion Space Improvements Allowance towards “hard”
costs. Landlord and Tenant agree that (i) all references to Demolition in the
Lease and (ii) the following Sections of Exhibit B of the Lease do not apply to
this Second Amendment: 3, 6(a), 6(b), 6(d), 8, 15 (except as provided in
subsection (b) below) and Schedule II. For purposes of this Second Amendment,
all references to the “Improvements Allowance” in

4



--------------------------------------------------------------------------------



 



Exhibit B of the Lease will be deemed to refer to the Fifth Floor Expansion
Space Improvements Allowance. Landlord hereby approves Coakley-Williams for the
role of Leasehold Contractor with respect to the Fifth Floor Expansion Space
Tenant Work in addition to the general contractors approved by Landlord in
Section 7(a) of Exhibit B of the Lease. Any portion of the Fifth Floor Expansion
Space Improvements Allowance that remains unapplied after application as set
forth in this Second Amendment and as otherwise provided in Exhibit B to the
Lease by the fifth (5th) anniversary of the Fifth Floor Expansion Space Lease
Commencement Date (the “Fifth Floor Expansion Space Tenant Improvement
Deadline”) (but not in excess of Seventy-Two Thousand Nine Hundred Eighty-Five
and 25/100ths Dollars ($72,985.25)) shall be applied against the annual base
rent next due and owing following for the Fifth Floor Expansion Space Lease
Commencement Date. Any unapplied portion of the Fifth Floor Expansion Space
Improvements Allowance in excess of Seventy-Two Thousand Nine Hundred
Eighty-Five and 25/100ths Dollars ($72,985.25) shall be deemed waived and
forfeited if not utilized by the Fifth Floor Expansion Space Tenant Improvement
Deadline. Except for application of the Fifth Floor Expansion Space Improvements
Allowance toward annual base rent as provided herein, Landlord shall not be
obligated to disburse any of the Fifth Floor Expansion Space Improvements
Allowance after the Fifth Floor Expansion Space Tenant Improvement Deadline.
          (b) Landlord Oversight Construction Management Fee. Tenant shall be
responsible for the timely payment to Landlord of an oversight construction
management fee equal to the amount of one percent (1%) of Tenant’s total “hard”
construction costs for the Fifth Floor Expansion Space Tenant Work. Such
management fee shall be paid in accordance with the second (2nd) sentence of
Section 15 of Exhibit B of the Lease. From time to time, upon Landlord’s
request, Tenant shall provide Landlord with documentation reasonably acceptable
to Landlord to allow Landlord to verify the “hard” construction costs expended
by Tenant.
     10. Signage.
          (a) Landlord shall, at Landlord’s cost, provide Building standard
suite entry signage identifying Tenant in a location designated by Landlord and
in such place, number, size, color and style as are approved by Landlord in
Landlord’s sole discretion, and Landlord also shall, at Tenant’s option, list
Tenant’s name in the Building lobby directory with respect to the Fifth Floor
Expansion Space pursuant to the terms of the Lease.
          (b) Subject to the terms of Article XI of the Lease and provided
Tenant has entered into an amendment(s) to the Lease whereby Tenant has leased
either (x) all of the rentable square footage located on the fifth (5th) floor
of the Building or (y) any additional rentable square footage in the Building,
the total amount of which equals or exceeds the amount of the remaining rentable
square footage on the fifth (5th) floor of the Building (i.e., all of the
rentable square footage located on the fifth (5th) floor less the Fifth Floor
Expansion Space), then Tenant, at Tenant’s sole cost and expense, shall, subject
to Landlord’s approval which will not be unreasonably withheld, conditioned or
delayed, be permitted to install one (1) exterior identification sign
(identifying Tenant’s name and/or logo) in a reasonably prominent location on
the Seventh Street, NW side of the Building (Landlord hereby approving the
conceptual size, design and location of the sign shown on Exhibit B), which
exterior sign may be illuminated in accordance with the terms of Article XI of
the Lease. The foregoing sentence relating to Tenant’s 7th Street signage rights
shall supersede and replace the applicable provisions of the

5



--------------------------------------------------------------------------------



 



first (1st) sentence of Section 11.1 of the Lease relating to such Seventh
Street, NW signage rights (provided that Tenant’s obligation to remove any such
signage if Tenant’s Premises drops below the applicable amount in accordance
with the terms of the Lease shall remain effective).
          (c) Tenant, at Tenant’s sole cost and expense, shall, subject to
Landlord’s approval (including without limitation approval of the location, size
and design) which will not be unreasonably withheld, conditioned or delayed, be
permitted to install one (1) sign in the elevator lobby area of the Building and
one (1) sign beside the doorway leading from the Building lobby to Tenant’s
reception desk on the Seventh Street, NW side of the Building.
     11. Landlord Renovation and Cleaning Obligations. Prior to May 1, 2009,
Landlord shall complete the following at Landlord’s sole cost and expense:
          (a) Common Areas. Landlord shall install Building standard floor and
wall coverings in the common areas of the fifth (5th) floor of the Building.
          (b) Restrooms. Landlord shall complete a cosmetic renovation of the
restrooms on the fifth (5th) floor of the Building, which renovation shall be at
least comparable to the renovation currently being performed by Landlord on the
other set of restrooms located on the fifth (5th) floor of the Building.
          (c) Window Washing. Landlord shall perform interior washing of all
windows located within the Fifth Floor Expansion Space.
     12. Internal Staircase. If Tenant constructs an internal staircase between
the fifth (5th) and sixth (6th) floors of the Building (the “Staircase”), Tenant
shall, prior to the end of the Lease Term or within forty-five (45) days after
earlier termination of the Lease, remove the Staircase, repair any damage caused
by such removal and restore the affected portion of the Premises and the
Building to their condition immediately prior to commencement of the Fifth Floor
Expansion Space Lease Term. If Tenant fails to prosecute and timely complete
such removal and restoration, Landlord may, at Landlord’s option, complete such
removal and restoration and Tenant shall reimburse Landlord for all costs and
expenses incurred in connection therewith, in accordance with Section 9.1 of the
Lease. Notwithstanding the foregoing and any provisions to the contrary in the
Lease, Tenant’s obligation to remove any interior stairwells constructed by
Tenant (including the Staircase) (the “Staircase Restoration Obligation”) may be
deferred by Tenant until Landlord has relet the applicable portion of the
Premises and determined the scope of required demolition of such stairwell(s)
required for the succeeding tenant(s). Upon such determination by Landlord,
Landlord shall provide Tenant written notice of such determination, whereupon
Tenant shall have seven (7) business days to notify Landlord in writing of
whether Tenant elects to perform the Staircase Restoration Obligation (or
portion thereof determined necessary by Landlord). If Tenant notifies Landlord
of its election not to perform the Staircase Restoration Obligation or fails to
notify Landlord of its election with respect to performing the Staircase
Restoration Obligation within such seven (7) business day period, then Landlord
may at Landlord’s sole option (i) elect to perform the Staircase Restoration
Obligation (as compared to Tenant performing such obligation), in which case
Tenant shall reimburse Landlord for the reasonable costs of removing such
interior stairwell(s) within twenty (20) days after written request, or
(ii) elect for Tenant to perform the Staircase Restoration Obligation, in which
case Tenant shall perform (and complete) such work in accordance with the
applicable terms of the

6



--------------------------------------------------------------------------------



 



Lease within forty-five (45) days after Landlord’s written request. Landlord
shall provide reasonable substantiation of its costs and invoices to Tenant. The
foregoing rights and obligations of Landlord and Tenant shall survive the
termination or earlier expiration of this Lease. Nothing in this Section 12
shall be deemed or construed to evidence Landlord’s consent to the construction
of the Staircase, any such construction to be separately requested by Tenant in
accordance with the terms of the Lease.
     13. Landlord Reimbursement Obligation. Within ten (10) business days of
execution of this Second Amendment by both Landlord and Tenant, Landlord shall
pay Tenant the amount of Twenty Two Thousand Two Hundred One Dollars and Sixteen
Cents ($22,201.16) as reimbursement for the work performed by Tenant in the
restrooms located on the sixth (6th) floor of the Premises, which amount equals
the product of the actual amount spent by Landlord per restroom in renovating
the second (2nd) floor restrooms (including all “hard” and “soft” costs),
multiplied by four (4).
     14. [Intentionally Omitted]
     15. Qualified High Technology Company Benefits. Landlord hereby agrees to
reasonably cooperate in Tenant’s application to the District of Columbia for
certain credits, exemptions and other benefits relating to Tenant’s
classification as a “Qualified High Technology Company” at no cost or liability
to Landlord. The following sentences shall be added to the end of Section 5.1(a)
of the Lease:
“If and to the extent Tenant applies for and qualifies as a “Qualified High
Technology Company” and Landlord actually receives a real estate tax credit or
abatement (the “Credit”) as the result of such qualification, and if, and only
if, the Credit actually reduces Real Estate Taxes in the Base Year (whether by
reducing Real Estate Taxes actually due and owing in the Base Year or by a
retroactive tax credit or abatement effectively reducing the Real Estate Taxes
paid in the Base Year), then only for the purpose of calculating the Base Year
Real Estate Taxes for this Section 5.1, the Credit will be ignored and the Base
Year Real Estate Taxes will be the amount of Real Estate Taxes incurred in the
Base Year prior to taking the Credit into account (such grossing-up shall be
referred to herein as the “Base Year Adjustment”). By way of example of the
preceding sentence only, if the Real Estate Taxes in the Base Year were Five
Hundred Thousand Dollars ($500,000) and in the calendar year after the Base Year
Landlord received the Credit in the amount of Fifty Thousand Dollars ($50,000)
that was retroactive to the Base Year, then for the purpose of calculating the
Base Year Real Estate Taxes for this Section 5.1, the Base Year Real Estate
Taxes would remain Five Hundred Thousand Dollars ($500,000). Neither the Base
Year Adjustment nor the Credit shall be taken into account for purposes of the
netting-out of the increase or decrease in Real Estate Taxes and Operating
Expenses described above in this Section 5.1(a), which netting-out shall be
calculated based on Real Estate Taxes actually incurred each year prior to
taking the Credit into account. Notwithstanding anything to the contrary, in no
event shall the Credit result in (i) Tenant’s payment of increases in Real
Estate Taxes being less than zero, (ii) reimbursement to Tenant of any Real
Estate Taxes paid by Tenant to

7



--------------------------------------------------------------------------------



 



Landlord or (iii) a payment by Landlord to Tenant for or approximating the value
of the Credit.”
     16. Counterparts; Facsimile. This Second Amendment may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which together constitute one and the same document. Faxed signatures will have
the same binding effect as original signatures.
     17. Ratification. Except as expressly modified by the terms of this Second
Amendment, the Lease shall remain unchanged and continue in full force and
effect. All terms, covenants and conditions of the Lease applicable to the
Premises, as amended hereby (including, but not limited to, Tenant’s renewal,
expansion and termination rights, all as expressly set forth in the Lease), are
confirmed and ratified, remain in full force and effect, and constitute valid
and binding obligations of Landlord and Tenant, enforceable according to the
terms thereof.
     18. Authority. Landlord, Tenant and the persons executing and delivering
this Second Amendment on their respective behalves each represents and warrants
that such person is duly authorized to so act, and has the power and authority
to enter into this Second Amendment, and that all action required to authorize
Landlord, Tenant and such person to enter into this Second Amendment has been
duly taken.
     19. Binding Effect. This Second Amendment shall not be effective and
binding unless and until fully executed and delivered by each of the parties
hereto. All of the covenants contained in this Second Amendment, including, but
not limited to, all covenants of the Lease as modified hereby, shall be binding
upon and inure to the benefit of the parties hereto, their respective heirs,
legal representatives, and permitted successors and assigns. In the event of a
conflict between the terms of the Lease and the terms of this Second Amendment,
the terms of this Second Amendment will control. This Second Amendment will be
effective between Landlord and Tenant when executed and delivered by Landlord
and Tenant without regard to execution by escrow agent.
     20. References. The terms of this Second Amendment shall be deemed to
modify and supplement the terms of the Lease, and all future references to the
Lease (unless otherwise provided) shall be deemed to be to the Lease as amended
by this Second Amendment. All references to the Premises in the Lease shall be
deemed to include the Fifth Floor Expansion Space, except to the extent that
inclusion of the Fifth Floor Expansion Space into the definition of the Premises
renders the terms of the Lease inconsistent with the terms of this Second
Amendment.
[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first above written.

                  WITNESS/ATTEST:   LANDLORD:        
 
                    WASHINGTON TELEVISION CENTER LLC,
a District of Columbia limited liability company    
 
                    By:   WTC Realty, Inc., a Delaware corporation,
its Managing Member    
 
               
 
      By:   /s/ Bruce Maher      [SEAL]    
 
         
 
   
 
      Name:   Bruce Maher    
 
      Title:   Vice President    

              WITNESS/ATTEST:   TENANT:    
 
                BLACKBOARD INC.,    
 
  a Delaware corporation      
 
           
 
  By:   /s/ Michael Beach       [SEAL]    
 
  Name:   Michael Beach    
 
  Title:   CFO    

9